Case 9:19-cv-81160-RS Document 139-1 Entered on FLSD Docket 02/11/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 9:19-cv-81160-RS

   APPLE INC.,

                  Plaintiff,

          v.

   CORELLIUM, LLC,

                          Defendant.



                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
   Marc R. Lewis, Esq., Consent to Designation, and Request to Electronically Receive Notices of
   Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission, Practice, Peer
   Review, and Discipline of Attorneys in the United States District Court for the Southern District
   of Florida and Section 2B of the CM/ECF Administrative Procedures.             This Court having
   considered the Motion and all other relevant factors, it is hereby
          ORDERED AND ADJUDGED that:
          The Motion is GRANTED. Marc R. Lewis, Esq., may appear and participate in this action
   on behalf of Plaintiff Apple Inc. The Clerk shall provide electronic notification of all electronic
   filings to Marc R. Lewis, Esq., at MLewis@lewisllewellyn.com.
          DONE AND ORDERED in Chambers at Ft. Lauderdale, Florida, this ______ day of
   February, 2020.


                                                     _______________________________
                                                     RODNEY SMITH
                                                     United States District Judge

   Copies furnished to:
   Counsel of Record
